Exhibit 77(e)(2) January 1, 2010 Todd Modic Senior Vice President ING Investments, LLC 7337 E. Doubletree Ranch Road Scottsdale, AZ85258 Dear Mr. Modic: Pursuant to the Amended and Restated Investment Management Agreement dated July 29, 2005, as amended, between ING Funds Trust and ING Investments, LLC (the “Agreement”), we hereby notify you of our intention to modify the fee breakpoints to the annual investment management fee for ING High Yield Bond Fund (the “Fund”), effective as of January 1, 2010. Upon your acceptance, the Agreement will be modified to give effect to the foregoing by amending Schedule A of the Agreement.The Amended Schedule A, which indicates the modified breakpoints to the annual investment management fee for the Fund, is attached hereto. Please signify your acceptance to the modified breakpoints to the annual investment management fee for the aforementioned Fund by signing below where indicated. Very sincerely, /s/ Kimberly A. Anderson Kimberly A. Anderson Senior Vice President ING Funds Trust ACCEPTED AND AGREED TO: ING Investments, LLC By: /s/ Todd Modic Todd Modic Senior Vice President 7337 E. Doubletree Ranch Rd. Scottsdale, AZ 85258-2034 Tel: 480-477-3000 Fax: 480-477-2700 www.ingfunds.com ING Funds Trust AMENDED SCHEDULE A with respect to the AMENDED AND RESTATED MANAGEMENT AGREEMENT between ING FUNDS TRUST and ING INVESTMENTS, LLC Name of Fund Annual Investment Management Fee (as a percentage of average daily net assets) ING Classic Money Market Fund 0.25% ING High Yield Bond Fund 0.51% on first $500 million of assets 0.45% on next $4.5 billion of assets 0.40% on assets thereafter ING Institutional Prime Money Market Fund 0.08% ING Intermediate Bond Fund 0.17% -2-
